Exhibit 10.A.51

 

APPLE COMPUTER, INC.
2003 Employee Stock Option Plan
(April 24, 2003)

 

1.                                       Purposes of the Plan.  The purposes of
this Stock Plan are:

 

•                  to attract and retain the best available personnel

 

•                  to provide additional incentive to Employees and the
Chairman; and

 

•                  to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options (as defined under
Section 422 of the Code) or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant. Stock appreciation rights (“SARs”) may be
granted under the Plan in connection with Options or independently of Options.
Stock Purchase Rights may also be granted under the Plan.

 

2.                                       Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                  “Administrator”  means the Board or any of
its Committees as shall be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Agreement”  means an agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option, SAR or Stock Purchase Right grant. The Agreement is subject to the terms
and conditions of the Plan.

 

(c)                                  “Applicable Laws”  means the requirements
relating to the administration of stock option plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Options, SARs or
Stock Purchase Rights are, or will be, granted under the Plan.

 

(d)                                 “Board”  means the Board of Directors of the
Company.

 

1

--------------------------------------------------------------------------------


 

(e)                                  “Chairman”  means the Chairman of the
Board.

 

(f)                                    “Code”  means the Internal Revenue Code
of 1986, as amended.

 

(g)                                 “Committee”  means a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

 

(h)                                 “Common Stock” means the common stock of the
Company.

 

(i)                                     “Company” means Apple Computer, Inc., a
California corporation.

 

(j)                                     “Continuous Status as Chairman”  unless
determined otherwise by the Administrator, means the absence of any interruption
or termination as Chairman of the Board with the Company. Continuous Status as
Chairman shall not be considered interrupted in the case of medical leave,
military leave, family leave, or any other leave of absence approved by the
Administrator, provided, in each case, that such leave does not result in
termination as Chairman with the Company. Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
status as “Chairman” by the Company.

 

(k)                                  “Continuous Status as an Employee” means
the absence of any interruption or termination of the employment relationship
with the Company or any Subsidiary. Continuous Status as an Employee shall not
be considered interrupted in the case of (i) medical leave, military leave,
family leave, or any other leave of absence approved by the Administrator,
provided, in each case, that such leave does not result in termination of the
employment relationship with the Company or any Subsidiary, as the case may be,
under the terms of the respective Company policy for such leave; however,
vesting may be tolled while an employee is on an approved leave of absence under
the terms of the respective Company policy for such leave; or (ii) in the case
of transfers between locations of the Company or between the Company, its
Subsidiaries, or its successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Chairman nor as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

 

(l)                                     “Director”  means a member of the Board.

 

2

--------------------------------------------------------------------------------


 

(m)                               “Employee”  means any person employed by the
Company or any Parent or Subsidiary of the Company subject to (k) above.

 

(n)                                 “Exchange Act”  means the Securities
Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

(o)                                 “Fair Market Value”  means, as of any date,
the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system, on the date of determination or, if the date of
determination is not a trading day, the immediately preceding trading day, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the date of determination or, if
there are no quoted prices on the date of determination, on the last day on
which there are quoted prices prior to the date of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

 

(p)                                 “Incentive Stock Option”  means an Option
intended to qualify as an incentive stock option within the meaning of Section
422 of the Code and the regulations promulgated thereunder and is expressly
designated by the Administrator at the time of grant as an incentive stock
option.

 

(q)                                 “Nonstatutory Stock Option”  means an Option
not intended to qualify as an Incentive Stock Option.

 

(r)                                    “Option”  means a stock option granted
pursuant to the Plan.

 

(s)                                  “Optioned Stock” means the Common Stock
subject to an Option, SAR or Stock Purchase Right.

 

(t)                                    “Optionee”  means the holder of an
outstanding Option, SAR or Stock Purchase Right.

 

4

--------------------------------------------------------------------------------


 

(u)                                 “Parent”  means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(v)                                 “Plan”  means this 2003 Employee Stock
Option Plan.

 

(w)                               “Restricted Stock”  means shares of Common
Stock acquired pursuant to a grant of Stock Purchase Rights under Section 12 of
the Plan.

 

(x)                                   “Rule 16b-3”  means Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.

 

(y)                                 “SAR”  means a stock appreciation right
granted pursuant to Section 10 below.

 

(z)                                   “Section 16(b)”  means Section 16(b) of
the Exchange Act.

 

(aa)                            “Share”  means a share of the Common Stock, as
adjusted in accordance with Section 15 of the Plan.

 

(bb)                          “Stock Purchase Right”  means the right to
purchase Common Stock pursuant to Section 12 of the Plan, as evidenced by an
Agreement.

 

(cc)                            “Subsidiary”  means a “subsidiary corporation”,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

3.                                       Stock Subject To The Plan.  Subject to
the provisions of Section 15 of the Plan, the maximum aggregate number of Shares
which may be optioned and sold under the Plan or for which SARs or Stock
Purchase Rights may be granted and exercised is 48,000,000 Shares. The Shares
may be authorized, but unissued, or reacquired Common Stock.

 

In the discretion of the Administrator, any or all of the Shares authorized
under the Plan may be subject to SARs issued pursuant to the Plan.

 

If an Option, SAR or Stock Purchase Right issued under the Plan should expire or
become unexercisable for any reason without having been exercised in full, the
unpurchased Shares which were subject thereto shall become available for other
Options, SARs or Stock Purchase Rights under this Plan (unless the Plan has
terminated); however, should the Company reacquire Shares which were issued
pursuant to the exercise of an Option or SAR, such Shares shall not become
available for future grant under the Plan. If Shares of Restricted Stock are
repurchased by the Company at their original purchase price, such shares

 

5

--------------------------------------------------------------------------------


 

shall become available for future grant under the Plan.

 

4.                                       Administration of the Plan.

 

(a)                                  Procedure.

 

(i)                                     Multiple Administrative Bodies.  If
permitted by Rule 16b-3 promulgated under the Exchange Act or any successor rule
thereto, as in effect at the time that discretion is being exercised with
respect to the Plan, and by the legal requirements of the Applicable Laws
relating to the administration of stock plans such as the Plan, if any, the Plan
may (but need not) be administered by different administrative bodies with
respect to (A) Directors who are not Employees, (B) Directors who are Employees,
(C) Officers who are not Directors and (D) Employees who are neither Directors
nor Officers.

 

(ii)                                  Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Options or SARs granted
hereunder as “performance-based compensation” within the meaning of Section
162(m) of the Code, the Plan shall be administered by a Committee of two or more
“outside directors” within the meaning of Section 162(m) of the Code.

 

(iii)                               Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

(iv)                              Other Administration.  Other than as provided
above, the Plan shall be administered by (A) the Board or (B) a Committee, which
committee shall be constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

 

(i)                                     to determine the Fair Market Value;

 

(ii)                                  to select the person(s) to whom Options,
SARs and Stock Purchase Rights may be granted hereunder;

 

6

--------------------------------------------------------------------------------


 

(iii)                               to determine the number of shares of Common
Stock to be covered by each Option, SAR or Stock Purchase Right granted
hereunder;

 

(iv)                              to approve forms of agreement for use under
the Plan;

 

(v)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Option, SAR or Stock Purchase
Right granted hereunder. Such terms and conditions include, but are not limited
to, the exercise price, the date of grant, the time or times when Options, SARs
or Stock Purchase Rights may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option, SAR or Stock Purchase Right
or the shares of Common Stock relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine;

 

7

--------------------------------------------------------------------------------


 

(vi)                              to reduce the exercise price of any Option,
SAR or Stock Purchase Right to the then current Fair Market Value if the Fair
Market Value of the Common Stock covered by such Option, SAR or Stock Purchase
Right shall have declined since the date the Option, SAR or Stock Purchase Right
was granted; however, the Administrator may not “reprice” options, including
6-months-plus-1-day option exchange programs, without shareholder approval.

 

(vii)                           to construe and interpret the terms of the Plan
and awards granted pursuant to the Plan;

 

(viii)                        to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of qualifying for preferred tax treatment
under foreign tax laws;

 

(ix)                                to modify or amend each Option, SAR or Stock
Purchase Right (subject to Section 17(c) of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options longer than is otherwise provided for in the Plan;

 

(x)                                   to allow Optionees to satisfy withholding
tax obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option, SAR or Stock Purchase Right that number of
Shares having a Fair Market Value equal to the amount required to be withheld. 
The Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined. All elections by
an Optionee to have Shares withheld for this purpose shall be made in such form
and under such conditions as the Administrator may deem necessary or advisable;

 

(xi)                                to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Option, SAR or
Stock Purchase Right previously granted by the Administrator; and

 

(xii)                             to make all other determinations deemed
necessary or advisable for administering the Plan.

 

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options, SARs or Stock
Purchase Rights.

 

5.                                       Eligibility.  Nonstatutory Stock
Options, SARs and Stock Purchase Rights may be granted to Employees and the
Chairman or to such other individuals as

 

8

--------------------------------------------------------------------------------


 

determined by the Administrator whom the Company has offered a position of
Chairman or Employee. Incentive Stock Options may be granted only to Employees.

 

9

--------------------------------------------------------------------------------


 

6.                                       Limitations.

 

(a)                                  Each Option shall be designated in the
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(b)                                 Neither the Plan nor any Option, SAR or
Stock Purchase Right shall confer upon an Optionee any right with respect to
continuing the Optionee’s relationship as an Employee with or Chairman of the
Company, nor shall they interfere in any way with the Optionee’s right or the
Company’s right to terminate such relationship at any time, with or without
cause.

 

(c)                                  The following limitations shall apply to
grants of Options and SARs:

 

(i)                                     No participant shall be granted, in any
fiscal year of the Company, Options or SARs to purchase more than 34,000,000
Shares;

 

(ii)                                  The foregoing limitations shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 15;

 

(iii)                               If an Option or SAR is canceled in the same
fiscal year of the Company in which it was granted (other than in connection
with a transaction described in Section 15), the canceled Option will be counted
against the limits set forth in subsections (i) above. For this purpose, if the
exercise price of an Option or SAR is reduced, the transaction will be treated
as a cancellation of the Option or SAR and the grant of a new Option or SAR.

 

7.                                       Term of Plan.  Subject to Section 21 of
the Plan, the Plan shall become effective upon its adoption by the Board. It
shall continue in effect for a term of ten (10) years unless terminated earlier
under Section 16 of the Plan.

 

8.                                       Term of Option.  The term of each
Option shall be stated in the Agreement. In the case of an Incentive Stock
Option, the term shall be ten (10) years from the date of grant or such shorter
term as may be provided in the

 

10

--------------------------------------------------------------------------------


 

Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of

 

11

--------------------------------------------------------------------------------


 

all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Agreement.

 

9.                                       Option Exercise Price and
Consideration.

 

(a)                                  Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

 

(i)                                     In the case of an Incentive Stock
Option;

 

(A)                              granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant; or

 

(B)                                granted to any Employee other than an
Employee described in paragraph (A) immediately above, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant;

 

(ii)                                  In the case of a Nonstatutory Stock
Option, the per Share exercise price shall be determined by the Administrator.
In the case of a Nonstatutory Stock Option intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the per Share exercise price shall be no less than 100% of the Fair Market
Value per Share on the date of grant;

 

(iii)                               Notwithstanding the foregoing, Options may
be granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant as determined by the Administrator or
pursuant to a merger or other corporate transaction.

 

(b)                                 Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator shall fix the period within which
the Option may be exercised and shall determine any conditions which must be
satisfied before the Option may be exercised.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment. In the case of an Incentive Stock Option, the
Administrator shall determine the acceptable form of consideration at the time
of grant. Such consideration may consist entirely of:

 

(i)                                     cash;

 

(ii)                                  check;

 

(iii)                               promissory note;

 

(iv)                              other Shares which (A) in the case of Shares
acquired upon exercise of an option, have been owned by the Optionee for more
than six months on the date of surrender, and (B) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

 

(v)                                 consideration received by the Company under
a cashless exercise program implemented by the Company in connection with the
Plan;

 

(vi)                              a reduction in the amount of any Company
liability to the Optionee, including any liability attributable to the
Optionee’s participation in any Company-sponsored deferred compensation program
or arrangement;

 

(vii)                           any combination of the foregoing methods of
payment; or

 

(viii)                        such other consideration and method of payment for
the issuance of Shares to the extent permitted by Applicable Laws.

 

10.                                 Stock Appreciation Rights.

 

(a)                                  Granted in Connection with Options.  At the
sole discretion of the Administrator, SARs may be granted in connection with all
or any part of an Option, either concurrently with the grant of the Option or at
any time thereafter during the term of the Option. The following provisions
apply to SARs that are granted in connection with Options:

 

(i)                                     The SAR shall entitle the Optionee to
exercise the SAR by surrendering to the Company unexercised a portion of the
related Option.  The Optionee shall receive in exchange from the Company an
amount equal to the excess of (x) the Fair Market Value on the date of exercise
of

 

13

--------------------------------------------------------------------------------


 

the SAR of the Common Stock covered by the surrendered portion of the related
Option over (y) the exercise price of the Common Stock covered

 

14

--------------------------------------------------------------------------------


 

by the surrendered portion of the related Option. Notwithstanding the foregoing,
the Administrator may place limits on the amount that may be paid upon exercise
of a SAR; provided, however, that such limit shall not restrict the
exercisability of the related Option;

 

(ii)                                  When a SAR is exercised, the related
Option, to the extent surrendered, shall no longer be exercisable;

 

(iii)                               A SAR shall be exercisable only when and to
the extent that the related Option is exercisable and shall expire no later than
the date on which the related Option expires; and

 

(iv)                              A SAR may only be exercised at a time when the
Fair Market Value of the Common Stock covered by the related Option exceeds the
exercise price of the Common Stock covered by the related Option.

 

(b)                                 Independent SARs.  At the sole discretion of
the Administrator, SARs may be granted without related Options. The following
provisions apply to SARs that are not granted in connection with Options:

 

(i)                                     The SAR shall entitle the Optionee, by
exercising the SAR, to receive from the Company an amount equal to the excess of
(x) the Fair Market Value of the Common Stock covered by exercised portion of
the SAR, as of the date of such exercise, over (y) the Fair Market Value of the
Common Stock covered by the exercised portion of the SAR, as of the date on
which the SAR was granted; provided, however, that the Administrator may place
limits on the amount that may be paid upon exercise of a SAR; and

 

(ii)                                  SARs shall be exercisable, in whole or in
part, at such times as the Administrator shall specify in the Optionee’s
Agreement.

 

(c)                                  Form of Payment. The Company’s obligation
arising upon the exercise of a SAR may be paid in Common Stock or in cash, or in
any combination of Common Stock and cash, as the Administrator, in its sole
discretion, may determine. Shares issued upon the exercise of a SAR shall be
valued at their Fair Market Value as of the date of exercise.

 

(d)                                 Rule 16b-3. SARs granted hereunder shall
contain such additional restrictions as may be required to be contained in the
Plan or Agreement in order for the SAR to qualify for the maximum exemption
provided by Rule 16b-3.

 

15

--------------------------------------------------------------------------------


 

11.                                 Exercise of Option or SAR.

 

(a)                                  Procedure for Exercise; Rights as a
Shareholder.  Any Option or SAR granted hereunder shall be exercisable according
to the terms of the Plan and at such times and under such conditions as
determined by the Administrator and set forth in the Agreement. An Option may
not be exercised for a fraction of a Share.

 

An Option or SAR shall be deemed exercised when the Company receives: (i)
written or electronic notice of exercise (in accordance with the terms of the
Option or SAR) from the person entitled to exercise the Option or SAR, and (ii)
full payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Agreement and the Plan. Shares issued upon
exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.  Exercise
of a SAR in any manner shall, to the extent the SAR is exercised, result in a
decrease in the number of Shares which thereafter shall be available for
purposes of the Plan, and the SAR shall cease to be exercisable to the extent it
has been exercised.

 

(b)                                 Termination of Continuous Status as
Chairman.  Upon termination of an Optionee’s Continuous Status as Chairman
(other than termination by reason of the Optionee’s death), the Optionee may,
but only within ninety (90) days after the date of such termination, exercise
his or her Option or SAR to the extent that it was exercisable at the date of
such termination.  Notwithstanding the foregoing, however, an Option or SAR may
not be exercised after the date the Option or SAR would otherwise expire by its
terms due to the passage of time from the date of grant.

 

(c)                                  Termination of Continuous Employment.  Upon
termination of an Optionee’s Continuous Status as Employee (other than
termination by reason of

 

16

--------------------------------------------------------------------------------


 

the Optionee’s death), the Optionee may, but only within ninety (90) days after
the date of such termination, exercise his or her Option or SAR to the extent
that

 

17

--------------------------------------------------------------------------------


 

it was exercisable at the date of such termination.  Notwithstanding the
foregoing, however, an Option or SAR may not be exercised after the date the
Option or SAR would otherwise expire by its terms due to the passage of time
from the date of grant.

 

(d)                                 Death of Optionee.  If an Optionee dies (i)
while an Employee or Chairman, the Option or SAR may be exercised at any time
within six (6) months (or such other period of time not exceeding twelve (12)
months as determined by the Administrator) following the date of death by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent of the right to exercise that
would have accrued had the Optionee continued living and terminated his or her
employment six (6) months (or such other period of time not exceeding twelve
(12) months as determined by the Administrator) after the date of death; or (ii)
within ninety (90) days after the termination of Continuous Status as an
Employee or Chairman, the Option or SAR may be exercised, at any time within six
(6) months (or such other period of time not exceeding twelve (12) months as
determined by the Administrator) following the date of death by the Optionee’s
estate or by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance, but only to the extent of the right to exercise that had
accrued at the date of termination. If the Option or SAR is not so exercised
within the time specified herein, the Option or SAR shall terminate, and the
Shares covered by such Option or SAR shall revert to the Plan.

 

Notwithstanding the foregoing, however, an Option or SAR may not be exercised
after the date the Option or SAR would otherwise expire by its terms due to the
passage of time from the date of grant.

 

(e)                                  Buyout Provisions.  The Administrator may
at any time offer to buy out for a payment in cash or Shares an Option or SAR
previously granted based on such terms and conditions as the Administrator shall
establish and communicate to the Optionee at the time that such offer is made.

 

12.                                 Stock Purchase Rights.

 

(a)                                  Rights to Purchase.  Stock Purchase Rights
may be issued either alone, in addition to, or in tandem with other awards
granted under the Plan and/or cash awards made outside of the Plan. After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the Optionee in writing or electronically, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the Optionee shall be entitled to purchase, the price to be paid, and the
time within which the Optionee must accept such offer. The offer shall be
accepted by execution of an

 

18

--------------------------------------------------------------------------------


 

Agreement in the form determined by the Administrator.

 

(b)                                 Repurchase Option.  Unless the Administrator
determines otherwise, the Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Agreement shall be the
original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Administrator.

 

(c)                                  Other Provisions.  The Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

 

(d)                                 Rights as a Shareholder.  Once the Stock
Purchase Right is exercised, the purchaser shall have the rights equivalent to
those of a shareholder, and shall be a shareholder when his or her purchase is
entered upon the records of the duly authorized transfer agent of the Company.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Stock Purchase Right is exercised, except as
provided in Section 15 of the Plan.

 

13.                                 Transferability of Options, SARs and Stock
Purchase Rights.  Unless determined otherwise by the Administrator, an Option,
SAR or Stock Purchase Right may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title 1 of the Employee Retirement Income Security Act,
and may be exercised, during the lifetime of the Optionee, only by the Optionee.
If the Administrator makes an Option, SAR or Stock Purchase Right transferable,
such Option, SAR or Stock Purchase Right shall contain such additional terms and
conditions as the Administrator deems appropriate.

 

14.                                 Stock Withholding to Satisfy Withholding Tax
Obligations.  When an Optionee incurs tax liability in connection with the
exercise of an Option, SAR or Stock Purchase Right, which tax liability is
subject to tax withholding under applicable tax laws, and the Optionee is
obligated to pay the Company an amount required to be withheld under applicable
tax laws, the Optionee may satisfy the withholding tax obligation by electing to
have the Company withhold from the Shares to be issued upon exercise of the
Option, or the Shares to be issued upon exercise of the SAR or Stock Purchase
Right, if any, that number of Shares having a Fair Market Value equal to the
amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined (the “Tax Date”).

 

19

--------------------------------------------------------------------------------


 

All elections by an Optionee to have Shares withheld for this purpose shall be
made in writing in a form acceptable to the Administrator and shall be subject
to the following restrictions:
(a)                                  the election must be made on or prior to
the applicable Tax Date; and

 

(b)                                 ll elections shall be subject to the consent
or disapproval of the Administrator.

 

In the event the election to have Shares withheld is made by an Optionee and the
Tax Date is deferred under Section 83 of the Code because no election is filed
under Section 83(b) of the Code, the Optionee shall receive the full number of
Shares with respect to which the Option, SAR or Stock Purchase Right is
exercised but such Optionee shall be unconditionally obligated to tender back to
the Company the proper number of Shares on the Tax Date.

 

15.                                 Adjustments Upon Changes in Capitalization,
Dissolution, Merger or Asset Sale.

 

(a)                                  Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each outstanding Option, SAR or Stock Purchase Right,
and the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Options, SARs or Stock Purchase Rights have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, SAR or Stock Purchase Right, as well as the price per
share of Common Stock covered by each such outstanding Option, SAR or Stock
Purchase Right, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option, SAR or Stock Purchase Right.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, all outstanding Options,
SARs and Stock Purchase Rights will terminate immediately prior to the
consummation of such

 

20

--------------------------------------------------------------------------------


 

proposed action, unless otherwise provided by the Administrator. The
Administrator may, in the exercise of its sole discretion in such instances,
declare that any Option, SAR or Stock Purchase Right shall terminate as of a
date fixed by the Administrator and give each Optionee the right to exercise his
or her Option, SAR or Stock Purchase Right as to all or any part of the Optioned
Stock, including Shares as to which the Option, SAR or Stock Purchase Right
would not otherwise be exercisable.

 

(c)                                  Merger or Asset Sale.  Unless otherwise
determined by the Administrator, in the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option, SAR and Stock Purchase Right shall be assumed
or an equivalent option or right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Option, SAR or
Stock Purchase Right, the Optionee shall fully vest in and have the right to
exercise the Option, SAR or Stock Purchase Right as to all of the Optioned
Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option, SAR or Stock Purchase Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Optionee in writing or
electronically that the Option, SAR or Stock Purchase Right shall be fully
vested and exercisable for a period of thirty (30) days from the date of such
notice, and the Option, SAR or Stock Purchase Right shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option, SAR
or Stock Purchase Right shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option, SAR or Stock Purchase
Right immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option,
SAR or Stock Purchase Right, for each Share of Optioned Stock subject to the
Option, SAR or Stock Purchase Right, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

(d)                                 Change in Control.  In the event of a
“Change in Control” of the Company, as defined in paragraph (e) below, unless
otherwise determined by

 

21

--------------------------------------------------------------------------------


 

the Administrator prior to the occurrence of such Change in Control, the
following acceleration and valuation provisions shall apply:

 

(i)                                     Any Options, SARs and Stock Purchase
Rights outstanding as of the date such Change in Control is determined to have
occurred that are not yet exercisable and vested on such date shall become fully
exercisable and vested; and

 

(ii)                                  The value of all outstanding Options, SARs
and Stock Purchase Rights shall, unless otherwise determined by the
Administrator at or after grant, be cashed-out. The amount at which such
Options, SARs and Stock Purchase Rights shall be cashed out shall be equal to
the excess of (x) the Change in Control Price (as defined below) over (y) the
exercise price of the Common Stock covered by the Option, SAR or Stock Purchase
Right. The cash-out proceeds shall be paid to the Optionee or, in the event of
death of an Optionee prior to payment, to the estate of the Optionee or to a
person who acquired the right to exercise the Option, SAR or Stock Purchase
Right by bequest or inheritance.

 

(e)                                  Definition of “Change in Control”.  For
purposes of this Section 15, a “Change in Control” means the happening of any of
the following:

 

(i)                                     When any “person”, as such term is used
in Sections 13(d) and 14(d) of the Exchange Act (other than the Company, a
Subsidiary or a Company employee benefit plan, including any trustee of such
plan acting as trustee) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(ii)                                  The occurrence of a transaction requiring
shareholder approval, and involving the sale of all or substantially all of the
assets of the Company or the merger of the Company with or into another
corporation.

 

(f)                                    Change in Control Price.  For purposes of
this Section 15, “Change in Control Price” shall be, as determined by the
Administrator, (i) the highest Fair Market Value at any time within the 60-day
period immediately preceding the date of determination of the Change in Control
Price by the Administrator (the “60-Day Period”), or (ii) the highest price paid
or offered, as determined by the Administrator, in any bona fide transaction or
bona fide offer related to the Change in Control of the Company, at any time
within the 60-Day Period.

 

22

--------------------------------------------------------------------------------


 

16.                                 Date of Grant.  The date of grant of an
Option, SAR or Stock Purchase Right shall be, for all purposes, the date on
which the Administrator makes the determination granting such Option, SAR or
Stock Purchase Right, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

 

17.                                 Amendment and Termination of the Plan.

 

(a)                                  Amendment and Termination.  The Board may
at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Shareholder Approval.  The Company shall
obtain shareholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Options, SARs or Stock Purchase Rights granted under the Plan prior
to the date of such termination.

 

18.                                 Conditions Upon Issuance of Shares.

 

(a)                                  Legal Compliance.  Shares shall not be
issued pursuant to the exercise of an Option, SAR or Stock Purchase Right unless
the exercise of such Option, SAR or Stock Purchase Right and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Option, SAR or Stock Purchase Right, the Company may
require the person exercising such Option, SAR or Stock Purchase Right to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

 

19.                                 Inability to Obtain Authority.  The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in

 

23

--------------------------------------------------------------------------------


 

respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

20.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

21.                                 Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
after the date the Plan is adopted. Such shareholder approval shall be obtained
in the manner and to the degree required under Applicable Laws.

 

22.                                 Non-U.S. Employees.  Notwithstanding
anything in the Plan to the contrary, with respect to any employee who is
resident outside of the United States, the Committee may, in its sole
discretion, amend the terms of the Plan in order to conform such terms with the
requirements of local law or to meet the objectives of the Plan.  The Committee
may, where appropriate, establish one or more sub-plans for this purpose.

 

24

--------------------------------------------------------------------------------